    8:20-cr-00226-JFB-MDN Doc # 19 Filed: 11/19/20 Page 1 of 1 - Page ID # 33




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CR226

        vs.
                                                                          ORDER
JOHN J. CANIGLIA, SR.,

                        Defendant.


       This matter is before the court on Defendant's MOTION TO EXTEND TIME WITH
WHICH TO FILE PRETRIAL MOTIONS [18]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 30-day extension. Pretrial Motions
shall be filed by December 21, 2020.


       IT IS ORDERED:
       1.      Defendant's MOTION TO EXTEND TIME WITH WHICH TO FILE PRETRIAL
MOTIONS [18] is granted. Pretrial motions shall be filed on or before December 21, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between November 19, 2020, and December 21,
2020, shall be deemed excludable time in any computation of time under the requirement of the
Speedy Trial Act for the reason defendant's counsel required additional time to adequately
prepare the case, taking into consideration due diligence of counsel, and the novelty and
complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


       Dated this 19th day of November, 2020.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
